Citation Nr: 0923055	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  08-00 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Northern 
California


THE ISSUE

Entitlemen t to payment or reimbursement of 
medical/transportation expensises.





INTRODUCTION

The AOJ has reported that service was from 1965 to 1967.

It appears that the AOJ has made a determination that 
Reach/Mediplane is the appellant.

The Board makes no determination as to the proper party or 
whether there is jurisdiction to address the issue.


REMAND

A Travel Board hearing was requested but not scheduled.

The record also establishes that verification of service is 
not in the file.  Whether the Veteran was covered by 
insurance is not known.  Whether the Veteran was enrolled in 
the VA health care system is not known.  Whether the Veteran 
was service-connected for a disabity is not known.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should produce the evidence 
needed for adjudicating the issue.

2.  The AOJ should schedule the 
appropriate person/party for a travel 
board hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




